Citation Nr: 1339885	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of zero percent for degenerative arthritis due to fracture of the metacarpal phalangeal joint of the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from January 1974 to January 1977.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

By the October 2009 rating decision, a zero percent rating for a left hand scar was continued by the RO, and this action was addressed in May 2010 statement of the case; however, when the Veteran filed his substantive appeal, he limited the appeal to the rating for degenerative arthritis due to fracture of the metacarpal phalangeal joint of the left index finger.  Consequently, the rating for the scar is not before the Board.


REMAND

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in Sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limits motion. Mitchell, 25 Vet. App. at 38.

Here, the Veteran has argued that his left hand function has been adversely affected by the impairment caused by his left index finger disability.  By a May 2011 rating decision, the RO recognized this contention and awarded service connection for disability beyond the index finger.  Service connection was awarded for arthritis affecting the carpometacarpal joint of the thumb and narrowing of the metacarpophalangeal joint of the third finger.  

The rating criteria also contemplate such difficulties.  As noted in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), when there are instances of painful motion of a group of minor joints due to arthritis, such as multiple involvements of the interphalangeal, metacarpal, and carpal joints (see 38 C.F.R. § 4.45), the painful motion is "deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion."  Lichtenfels, at 488 (emphasis in original).  

The minimum compensable rating for the thumb, index finger, and middle finger based on limited motion is 10 percent; however, in the Veteran's case, service connection for disability of the middle finger has not been specifically awarded for arthritis.  

The Board recognizes that a 10 percent rating has been awarded under 38 C.F.R. § 3.324.  Nevertheless, the rating criteria set forth in DC 5003 and 38 C.F.R. § 4.59 regarding the manner of rating painful motion as explained in Lichtenfels requires further analysis of this case.  Consideration must be given to how arthritis affecting a group of minor joints should be rated.  This is especially so given that service connection has been awarded for arthritis affecting both the left index finger and the left thumb.  Another examination to specifically identify the location of arthritis in service-connected fingers and the functional losses due to any painful motion should be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should, with the Veteran's assistance, identify all sources of treatment for service-connected left hand disability.  With any necessary authorizations, a search should be made for any additional records.

2.  Thereafter, an examination of the Veteran's service-connected left thumb, left index, and left middle fingers should be scheduled.  X-rays should be taken to identify all joints affected by arthritis.  The examiner should identify each such joint affected by painful motion.  Range-of-motion studies for each affected joint should be done and objective indications of pain and the point at which pain begins should be identified.  Specifically, the effect of pain on function should be noted and this effect should be equated to additional loss of motion (beyond what is shown clinically).  For instance, if pain causes functional impairment of the index finger to a degree that remaining function equates to loss of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm or to extension limited by more than 30 degrees, this should be specifically noted.  See Diagnostic Codes 5228 and 5229 for the thumb, index, and long fingers.  If there are no objective indications of pain, or any pain the Veteran experiences does not result in functional loss by limiting any ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, this should be specifically noted.  Any adverse effects on the Veteran's ability to work should be specifically noted.  

3.  The AOJ should ensure that the development sought in this remand is completed.  Thereafter, the AOJ should re-adjudicate the Veteran's appeal, taking into account the manner for rating arthritis affecting a group of minor joints as required by Lichtenfels.  If a benefit sought is not granted, a supplemental statement of the case should be issued.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

Department of Veterans Affairs


